Citation Nr: 1129076	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a lung disorder due to asbestos exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right great toe disability.  

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a neurological disorder of the right lower extremity.

8.  Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2011 hearing at the RO.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The issues of service connection for a right ankle disability, a right lower extremity neurological disability, a right great toe disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss and a lung disorder secondary to asbestos exposure.

2.  The Veteran's tinnitus began during his active service and has been continuous since that time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for an initial compensable rating for left ear hearing loss and for service connection for right ear hearing loss and a lung disorder secondary to asbestos exposure by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The Veteran's tinnitus was incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeals

On May 11, 2011, the Veteran appeared before the undersigned VLJ and stated on the record that he withdrew his claims for an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss and a lung disorder secondary to asbestos exposure.  The transcription process reduced the Veteran's statements to writing.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of May 11, 2011, the Board had not yet issued a final decision on this case.  Therefore, the Veteran's withdrawal of these issues is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran has clearly expressed his desire to terminate his appeal for an initial compensable rating for left ear hearing loss and for service connection for right ear hearing loss and a lung disorder secondary to asbestos exposure, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to these issues should be dismissed.  38 U.S.C.A. § 7105(d).

II. Service Connection For Tinnitus

The claim for service connection for tinnitus has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that he has tinnitus as the result of inservice noise exposure.  For the reasons that follow, the Board concludes that service connection is warranted for tinnitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has tinnitus which began during service.  The Veteran testified before the undersigned VLJ that he began experiencing tinnitus in 1968 while working on the flightline at North Island Naval Air Station (NAS).  The Veteran testified that his tinnitus was initially intermittent, then became more persistent over the years, and is now constant in both ears.

The Veteran's service personnel records show that he was stationed at North Island NAS through 1968.  The Veteran is presently service-connected for left ear hearing loss, as a result of inservice noise exposure.  The Veteran reported noise exposure without adequate hearing protection.  He testified that he complained to the line chief but was not seen for the condition by medical personnel. 

The Veteran was sent for a June 2008 VA examination for his hearing loss and tinnitus claims.  The Veteran reported significant noise exposure during service in construction work.  The Veteran reported that he worked in construction after service for a couple years before working in oil fields for twenty years and as a welder for another twenty years.  The Veteran reported constant bilateral tinnitus at the examination.  The Veteran's service treatment records do not reflect any complaints of tinnitus.  The examiner indicated that the tinnitus was not at least as likely as not related to service as there was no mention of tinnitus in his service treatment records and the current symptoms occurred subsequent to separation.  

The Board notes that the VA examination report does not state when the Veteran reported onset of tinnitus.  The report only states that the tinnitus is of long standing duration.  However, at the recent hearing, the Veteran testified that the onset of his tinnitus was during service.  

With respect to the Veteran's contentions that he has experienced tinnitus since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Here, the Veteran's complaints of hearing noise that does not exist is the essence of a diagnosis of tinnitus.  Thus, he is competent to establish the diagnosis of the medical condition.  

Further, the Veteran has alleged continuity to service.  The record is not clear what the examiner was relying on in stating that the onset was after separation.  Tinnitus is not a condition that requires medical attention.  Thus, the absence of tinnitus in his service treatment records is not dispositive of the claim.  

In sum, the Board finds that the Veteran had noise exposure during service with tinnitus beginning in 1968 which has continued to the present.  As such, the Board finds that the evidence is at least in equipoise.  Thus, the benefit-of-the-doubt rule does apply, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal for an initial compensable rating for left ear hearing loss is dismissed.

The appeal for service connection for right ear hearing loss is dismissed.

The appeal for service connection for a lung disorder secondary to asbestos exposure is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board must remand the issues of service connection for a right ankle disability, a right lower extremity disability, PTSD and a right great toe disability for further development.  

The Veteran reports that in March 1970, three months prior to his separation from service, he had been out drinking and became intoxicated.  On his way home, he was arrested for being drunk and disorderly.  The Veteran testified before the undersigned that he had several injuries as a result of the arrest and subsequent transport to a holding tank.  The Veteran testified that the restraints resulted in a dislocated right ankle and other damage, including a neurological disability of the right lower extremity.  He also testified that he was not transported to sick bay as he should have been.  He reports that he went to sick bay the next day after his release.  The Veteran's service treatment records show contusions, and he was diagnosed with a bruise of the right ankle and right knee.  

The Veteran's service personnel records show that he was arrested for drunk and disorderly conduct on March 1, 1970.  The Veteran attempted to fight the arresting officers.  The Veteran was charged with three violations of the U.C.M.J., assault on a petty officer, disrespect toward a petty officer and disorderly conduct.  

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In this regard, the Board observes that VA regulations define a "service-connected" disability as one in which the disability was incurred or aggravated in line of duty in the active military, naval, or air service. See 38 C.F.R. § 3.1(k).  "In line of duty" has been defined as an injury or disease incurred or aggravated during a period of active military, naval or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.1(m).  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was: (1) avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) was confined under a sentence of court- martial involving an unremitted dishonorable discharge and/or (3) was confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  Id.  In addition to the foregoing, the Board observes that for nonservice-connected and service-connected benefits, active service is countable for purposes of computation of service time exclusive of time spent on (among other things) an industrial, agricultural, or indefinite furlough, time lost on absence without leave (without pay), under arrest (without acquittal) and in desertion.  See 38 C.F.R. § 3.15.  

Viewing the above-referenced regulations in conjunction with one another leads the Board to the conclusion that the Veteran's period of custody subsequent to arrest does not qualify as active service as that term is used in VA's regulations.  Such a finding appears to be supported by VA General Counsel Opinions that provide some guidance in terms of addressing varying factual circumstances in which veterans have been found to have either rendered or not rendered active service during periods of being absent without leave or while incarcerated.  See e.g., VAOPGCPREC 18-90 (June 13, 1990); VAOPGCPREC 13-94 (May 13, 1994)(with citations to opinions from the Attorney General of the United States and General Counsel of the Veterans' Bureau).  As the Board finds that the Veteran's period of active service excludes the time lost while he was under arrest and in custody, any disability incurred during this excluded timeframe and/or stressor events upon which such a disability is alleged is not subject to service connection despite the fact that the Veteran was ultimately given a discharge under honorable conditions.

The record, as reflected in the claims file, does not reveal the outcome of the charges against the Veteran.  The RO did not obtain the Veteran's complete service personnel records in developing the instant claim.  The Board remands for the Veteran's complete service personnel records to determine whether the Veteran was acquitted of the drunk and disorderly conduct, assault and disrespect charges.  If and only if the Veteran was acquitted, the Veteran should be provided with a VA examination to determine whether the Veteran's current right ankle disability and neurological disability of the right lower extremity are related to service.  

The Board must also remand the PTSD claim for additional development.  The Veteran has provided very vague information regarding stressors of plane crashes and crews dying in those crashes.  The Veteran has also alleged that his service in the honor guard for military funerals resulted in his PTSD.  The Veteran's present service personnel records confirm his service with the honor guard.  The Veteran's VA treatment records state that he appeared in 2008 complaining of intrusive thoughts and nightmares regarding the March 1970 arrest described above.  The Board remands to obtain the Veteran's service personnel records to determine whether the Veteran was acquitted following that arrest.  Once that has been determined, the Veteran should be scheduled for a VA examination to determine whether the Veteran's PTSD is at least as likely as not the result of his service in a honor guard at military funerals or, if he was acquitted, the result of the March 1970 arrest.  

The Veteran testified before the undersigned regarding his right great toe claim.  He indicated that he dropped a gallon of paint on his toe during service.  He reported that the toe has hurt since that time.  The Veteran stated that he had arthritis, but was not clear as to whether he had received a medical diagnosis of arthritis.  The Veteran's VA treatment records do not reveal any complaints or treatment related to the right great toe.  While the Veteran is competent to report pain, it is not clear whether that report constitutes a current disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A VA examination was not provided.  The Veteran has alleged a complete set of facts meriting a VA examination.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board remands for a VA examination for the right great toe disability claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate agency and obtain a complete copy of the Veteran's service personnel records.  The Board is particularly interested in records pertaining to the Veteran's March 1970 arrest.  All requests and responses should be annotated in the claims file.  All such available documents should be associated with the Veteran's claims folder.  

2.  Schedule the Veteran for appropriate VA examination to determine whether his PTSD is as likely as not etiologically related to service in the honor guard at funerals or, if acquitted of charges, to the events surrounding his March 1, 1970 arrest.  The Veteran should also be scheduled for an appropriate VA examination to determine whether 1) the Veteran has a current disability of the right great toe and if so, 2) whether that disability is related to service.  The entire claims folder and a copy of this REMAND must be made available to the physicians.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

3.  If and only if the Veteran's service personnel records show that he was acquitted of charges related to his arrest on March 1, 1970, schedule the Veteran for VA examinations to determine (1) the diagnosis of any right ankle and right lower extremity neurological disorder(s) which may be present, and (2) whether any such right ankle and right lower extremity neurological disorder is as likely as not etiologically related to the inservice injury following his arrest on March 1, 1970.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

4.  Then, the RO should readjudicate the claims remaining on appeal:  service connection for a right great toe disability, a right ankle disability, a neurological disorder of the right lower extremity, and PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims remaining on appeal.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


